Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an apparatus comprising a supply canister, a cap, a hinged or rotatable ball joint mechanism, an extension applicator arm, an actuator, and a tube.
Group II, claim(s) 12-18, drawn to an apparatus comprising a supply canister, a flexible applicator arm and an actuator.
Group III, claim(s) 19-21, drawn to an apparatus comprising a supply canister, a propellant mechanism, a canister cap, an actuator, a hinged or ball joint, and an extension applicator arm.
Group IV, claim(s) 22, drawn to an apparatus comprising a supply canister, a bag or pouch disposed in said supply canister, a canister cap, an extension applicator arm or wand, a mechanical pump or actuator, and a tube.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, a applicator arm and an actuator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz (US 20040044303 A1).  Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an applicator arm (figure 1, coupling member 36), and an actuator (figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups I and II.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, an actuator, and a hinged or rotatable ball joint mechanism, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Kats discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an actuator (figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and a hinged or rotatable ball joint mechanism (figure 1, rotatable coupling member 36). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups I and III.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, an extension applicator arm, an actuator, and a tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Kats discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an applicator arm (figure 1, coupling member 36), an actuator(figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and a tube (figure 1, tube 30). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups I and III.
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, an actuator, and an applicator arm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an actuator(figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and an applicator arm (figure 1, coupling member 36). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups I and III.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, an actuator, and an applicator arm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an actuator(figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and an applicator arm (figure 1, coupling member 36). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups II and IV.
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, an actuator, and an applicator arm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), an actuator(figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and an applicator arm (figure 1, coupling member 36). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between groups III and IV.
Further upon the election of invention I above, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: an apparatus comprises an extension applicator arm is collapsible and is formed of telescoping sections or parts (Claim 2 in part, as shown in figures 3-4)
Species B: an apparatus comprising an extension applicator arm includes a rigid handpiece extending from an end of the flexible hose or tube (Claims 3-5 in part, as shown in figure 8)
Species C: an apparatus comprises an extension applicator arm is formed of a multiplicity or rigid segments or tubular elements pivotably connected to one another (claim 6 in part, as shown in figure 7)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 7-11
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, a cap, a hinged or rotatable ball joint mechanism, an extension applicator arm, an actuator, and a tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), a cap (figure 1, pressure member 20), a hinged or rotatable ball joint mechanism (figure 1, rotatable coupling member 36), an extension applicator arm (figure 1, coupling member 26), an actuator (figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and a tube (figure 1, tube 30). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between Species A and B.
Species A and C lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, a cap, a hinged or rotatable ball joint mechanism, an extension applicator arm, an actuator, and a tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), a cap (figure 1, pressure member 20), a hinged or rotatable ball joint mechanism (figure 1, rotatable coupling member 36), an extension applicator arm (figure 1, coupling member 26), an actuator (figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and a tube (figure 1, tube 30). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between Species A and C.
Species B and C lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus comprising a supply canister, a cap, a hinged or rotatable ball joint mechanism, an extension applicator arm, an actuator, and a tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katz. Katz discloses an apparatus (figure 1, spray device 10) comprising a supply canister (figure 1, container 12), a cap (figure 1, pressure member 20), a hinged or rotatable ball joint mechanism (figure 1, rotatable coupling member 36), an extension applicator arm (figure 1, coupling member 26), an actuator (figure 1, pressure member 20 and closure member 18 forms an actuator, [0055] closure member 20 incorporating pressure member created pressure by pumping action which causes the contents of container to enter into central opening 32 of longitudinal tube 30), and a tube (figure 1, tube 30). Since the technical feature does not make a contribution over Katz, unity of invention lacks a posterior between Species B and C.
A telephone call was made to R. Neil Sudol on 7/8/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. The attorney or record requested a written office action.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./Examiner, Art Unit 3781                  

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781